The evidence adduced in the Superior Court was insufficient to warrant a finding that pursuit of the occupation proposed to be instituted in the barn would constitute a "use ... clearly incidental and secondary to the use of the premises for residential... purposes,” as required by § V A 9 a of the zoning by-law. See Needham v. Winslow Nurseries, Inc., 330 Mass. 95, 101 (1953) ("An incidental... *864use under a zoning law is a use which is dependent on or pertains to the principal or main use”); Harvard v. Maxant, 360 Mass. 432, 438 (1971). Contrast Sacco v. Inspector of Bldgs, of Brockton, 3 Mass. App. Ct. 749 (1975). The judgment is reversed, and a new judgment is to be entered which annuls the decision of the board of appeals as in excess of its authority.
John M. Kahn for the plaintiffs.

So ordered.

William M. Shattuck for the defendant.
Louis Kerlinsky, for the plaintiffs, submitted a brief.